Citation Nr: 0902612	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to the benefit 
currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's hearing loss is attributable to his military 
service. 


CONCLUSION OF LAW

Hearing loss was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for hearing loss is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed as no prejudice can flow to the 
veteran from any notice or assistance error.

Service Connection

The veteran seeks service connection for hearing loss, which 
he contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, sensorineural hearing loss) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The determination of whether a veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

In the present case, the medical evidence reflects that the 
veteran is currently diagnosed with total right ear hearing 
loss and mild to severe sensorineural hearing loss in the 
left ear.  See VA examination, July 2006.  Although the 
complete loss of hearing in the right ear is found to be due 
to a meningioma occurring in 2004 that is unrelated to 
military service, a private physician confirms that the 
veteran exhibited symmetrical sensorineural hearing loss 
prior to the meningioma which significantly worsened the 
veteran's hearing on the right side.  In any case, the 
medical records show that the veteran is currently diagnosed 
with hearing loss that meets VA's definition of disability 
due to impaired hearing.  38 C.F.R. § 3.385 (2008).  

Additionally, based upon the veteran's documented military 
occupational specialty as a World War II-era aircraft 
mechanic, VA has conceded in-service noise exposure.  See 
Rating decision, March 2005; see also DD Form 214.  As such, 
the first two elements required for direct service connection 
for hearing loss have been met.  The remaining question is 
whether there is medical evidence of a nexus, or causal 
relationship between the veteran's in-service acoustic trauma 
and his current hearing impairment.  

Two VA medical examinations have failed to resolve this 
issue.  A January 2005 VA examiner stated that the etiology 
of the veteran's sudden right ear hearing loss was unknown 
and that his audiometric configuration was not consistent 
with noise exposure.  The involvement of the meningioma 
occurring in 2004 was either unknown at the time or otherwise 
omitted from the report.  The examiner ultimately opined that 
she could not resolve the issue of medical causation without 
resort to mere speculation.  VA examination, January 2005. 

Another VA examination was conducted in July 2006 by the same 
audiologist.  She again found that she could not resolve the 
issue without resort to speculation.  However, the 2004 
meningioma was discussed and expressly found to be unrelated 
to the veteran's military service.  She also referenced 
medical treatise evidence that noise exposure alone does not 
produce hearing loss consistent with the veteran's audiogram.  
However, the existence of a known non-military intervening 
cause of hearing loss does not preclude service connection.  
The veteran's hearing loss need not be due to military noise 
exposure alone.  See e.g., Mittleider v. West, 11 Vet. App. 
181 (1998).  

Although the VA examiner twice found that she could not 
resolve the issue at hand, the Board finds that her opinions 
are essentially neutral in that they do not specifically find 
for or against military causation of the veteran's hearing 
loss.

In contrast, two private medical opinions find that the 
veteran's current hearing loss, or a portion thereof, is more 
likely than not related to his military service.  In February 
2006, Dr. AT stated that although it could not be stated with 
medical certainty that the veteran's in-service noise 
exposure was the cause of his bilaterally symmetrical hearing 
loss, the significant noise exposure involved with working on 
WWII-era B-25 bombers "most likely as not contributed to his 
symmetrical hearing loss."  Private medical opinion, 
February 2006.  In October 2007, another private physician, 
Dr. NP, opined that the veteran's prolonged exposure to 
aircraft engine noise had made significant contributions to 
his currently diagnosed impaired hearing.  The Board finds 
the private opinions to be credible medical evidence of a 
positive nexus between the veteran's military service and his 
current hearing disability. 

Thus, resolving all reasonable doubt in favor of the veteran, 
hearing loss is found to be attributable to his military 
service, and service connection is warranted.  


ORDER

Service connection for hearing loss is granted.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


